DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 October 2021 has been entered.

Response to Arguments
Regarding the amendments made in regards to the previously given rejection under 35 U.S.C. 112, the amendment adequately defines the claims and thus the previously given rejection under 35 U.S.C. 112(b) is withdrawn.
Regarding the previously given rejection under 35 U.S.C. 103, applicant's arguments filed 29 October 2021 have been fully considered but are moot in light of the additional prior art cited.
Applicant remarks that Hunt teaches a one-way hashed data space and then alleges that the claimed invention recites a reversible or two-way obfuscation of the confidential data. While this may be an accurate description of the claimed invention as 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Paik et al. US Pat 6076088 and further in view of Agrawal et al. US PG Pub 20050055327 A1, Gardner et al. US PG Pub 20060053173 A1, Huang et al. US PG Pub 20170270184 A1, Davis et al. US PG Pub 20140047234 A1, and Gianniotis et al. EP 2734953 B1.
Regarding claims 1 and 6, Paik, et al. teaches retrieving the documents from the at least one source (Paik, et al. col 3, lines 37-39, "The present invention provides an information extraction system that allows users to ask questions about documents in a database", col 4, lines 17-18, "this specific embodiment describes its use with news sources, medical literature, military instructional manuals, or the World Wide Web"); pre-processing the retrieved documents from the at least one source, wherein a given document is pre-processed based on source of the  (Paik, et al. col 10, lines 49-51, "Document preprocessor 140 transforms raw digital data files of text into a uniform format suitable for further processing by the system."); and associating a document identifier with each of the documents (Paik, et al. col 21, lines 9-13, "The source information consists of the unique identification for the clause from which the CRC is extracted; the unique id of the sentence from which the clause extracted; and the unique id of the document from which the sentence extracted.").
Paik et al. does not teach wherein the at least one source is a private data source or creating an index for the database arrangement, wherein the index comprises document identifier listed corresponding to the extracted keyword. Agrawal et al. teaches wherein the at least one source is a private data source (Agrawal et al. [0046] “FIG. 1 portrays an exemplary overall environment in which a uniform search system and associated method for selectively sharing distributed access-control documents according to the present invention may be used.”), and creating an index for the database arrangement, wherein the index comprises document identifier listed corresponding to the extracted keyword (Agrawal et al. [0004]: "Contemporary search engines build inverted indexes that map a keyword to its precise locations in an indexed document.", Agrawal et al. [0051] “The providers 75, 80 authenticate searcher 40 at block 320 and respond with documents that match the keyword at block 325.”).
Paik et al. also does not teach extracting keywords from the documents using an ontological databank. Agrawal et al. teaches extracting keywords from the documents (Agrawal, et al. [0004]: "Contemporary search engines build inverted indexes that map a keyword to its precise locations in an indexed document.") while Gardner et al. teaches using an ontological databank for keyword searches (Gardner, et al.: [0296]: "In one embodiment, one or more multi-relational ontologies may be utilized to improve searching or querying of databases or other data structures. This searching or querying may include keyword searches).
Paik et al. also does not teach wherein the documents are pre-processed for conversion thereof to a JavaScript Object Notation (JSON) format. Huang et al. teaches wherein the documents are pre-processed for conversion thereof to a JavaScript Object Notation (JSON) format (Huang et al. [0030] “The pre-processing module 102 analyzes the documents, marks the documents with a structured method and generates objects in a corresponding uniform format to be processed by the processing of the object classification module 106. As an example, Extensive Markup Language (XML) and JavaScript Object Notations (JSON) are common object notation approaches and easy for the machines to parse and process. The data pre-processing module 102 may represent the documents in such format.”).
Paik et al. also does not teach where the documents are pre-processed for obfuscation of confidential data using encryption. Davis et al. teaches where the documents are pre-processed for obfuscation of confidential data using encryption (Davis et al. [0010] “The computerized method includes generating, by a computing device, a container including a set of redacted documents corresponding to an original document, each redacted document having a level of redaction corresponding to a viewing location, and a header comprising encryption information for each redacted document in the set of redacted documents.”). However Davis et al. also does not teach where the encryption method is specifically the Advanced Encryption Standard (AES) encryption technique. Gianniotis et al. teaches where the encryption technique is AES (Gianniotis et al. pg. 18, table 2, “A field value can be encrypted using a configurable encryption algorithm including industry standard AES encryption.”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Paik et al. with Agrawal et al., Gardner et al, Huang et al., Davis et al., and Gianniotis et al., that in order to access selectively redacted documents stored in JSON format using a keyword search, they would combine the document retrieval and initial processing from Paik et al. with the keyword based indexing from Agrawal et al., the document conversion to JSON format from Huang et al., and the encryption of selectively redacted documents from Davis et al. using the AES encryption method as described by Gianniotis et al.
Regarding claims 4 and 9, Paik et al. and Agrawal et al. do not teach wherein the server arrangement extracts keywords using an ontological databank, wherein the ontological databank comprises a plurality of concepts. Gardner, et al. teaches wherein the server arrangement extracts keywords using an ontological databank, wherein the ontological databank comprises a plurality of concepts (Gardner, et al.: [0296]: "In one embodiment, one or more multi-relational ontologies may be utilized to improve searching or querying of databases or other data structures. This searching or querying may include keyword searches, information retrieval (IR) tools, sophisticated natural language processing, or other searching or querying. As a multi-relational ontology according to the invention includes structured knowledge describing the family relationships and synonyms for a given term, a multi-relational ontology may be used to extend and refine searches.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Gardner, et al. with Paik, et al. and Agrawal, et al., that in order to augment the searched keywords to include similar terms, they would combine the document keyword indexing and storage method from Agrawal, et al. and Paik, et al. with the ontological keyword extension from Gardner, et al.
Regarding claims 5 and 10, Paik, et al. has already been shown to associate document with a unique identifier (see above), and thus by retrieving a document from a database in response to a query illustrates retrieving, from the database arrangement, documents corresponding to the document identifiers (Paik, et al. col 3, lines 49-52, "a set of documents is subjected to operations which extract concept-relation-concept triples (CRCs), which are stored in a data organization (such as a database) for query purposes.", col 9, lines 23-25, "The user interface software also presents the retrieved documents as a result of the query to the user").
Paik, et al. does not teach receiving, as a user-input, at least one of keywords stored in the index for the database arrangement. Agrawal, et al. teaches receiving, as a user-input, at least one of keywords stored in the index for the database arrangement (Agrawal, et al. [0051]: "The privacy-preserving index 210 returns to searcher 40 a list of providers 75, 80 containing documents that might contain those keywords at block 310.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Agrawal, et al. with Paik, et al., that in order to allow a user to quickly retrieve all documents containing a specified keyword, they would combine the document cataloging and storage system from Paik, et al. with the keyword inverted indexing and user driven searching from Agrawal, et al.
Paik, et al. teaches where the identified value from a search is the document(s) unique identifier (Paik, et al. col 21, lines 9-13, "The source information consists of [...] and the unique id of the document from which the sentence extracted."), but Paik, et al. does not teach identifying, from the index for the database arrangement, document identifiers associated with the user-input. Agrawal, et al. teaches searching on an index, but does not specify returning the document identifier (Agrawal, et al. [0051]: "Searcher 40 then searches those specified providers 75, 80 with the keywords annotated with the access privilege and authentication of searcher 40 (block 315)."). However together they teach identifying, from the index for the database arrangement, document identifiers associated with the user-input.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Agrawal, et al. with Paik, et al., that in order to allow a user to quickly retrieve all documents containing a specified keyword, they would combine the unique document identifiers from Paik, et al. with the document inverted indexing from Agrawal, et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163